DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 is objected to because of the following informalities: 
"portable cleaning mode" is not defined, but appears to refer to the above floor cleaning mode and will be examined accordingly.  
Claim 14 is objected to because of the following informalities:  
"extends to tangential air inlet" should be ––extends to a tangential air inlet––
"the tangential air inlet has a cross-section area in a direction of flow" should be ––the tangential air inlet has a cross-sectional area in a direction of flow––.  Appropriate correction is required.
Claims 1, 8, and 14 are objected to because of the following informalities:  It is not entirely clear what applicant means by 'a direction of air flow through the air inlet of the air treatment member', as the air appears to change direction between leaving the wand outlet and entering the air-treatment member (see, e.g. fig. 6 of the present application). More broadly, the language of "the air inlet of the air treatment member having a cross-sectional area in a plane transverse to a direction of air flow through the air inlet of the air treatment member" could be interpreted as including literally any area that could be drawn on a plane transverse to any of the directions the air flow takes through the inlet and that does not extend beyond the bounds of an air inlet. Appropriate correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the inlet conduit" in line 20.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1, 3-5, 8-10, 13-17, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US PGPub 2017/0196420), hereinafter Brown in view of Tahara et al. (US 11039721), hereinafter Tahara.

Regarding claim 1, Brown teaches a reconfigurable surface cleaning apparatus (see Brown fig. 1) comprising: 
(a) a floor cleaning unit (base 102, see Brown fig. 1) comprising 
a surface cleaning head (154, see Brown fig. 1), 
an upper section (wand 150, see Brown fig. 1) and 
a floor cleaning unit air flow path extending from a surface cleaning head dirty air inlet (inlet 160) to a floor cleaning unit air outlet (upper end of wand 149, see Brown fig. 1 and paragraphs [0357]-[0358] and [0362]), 
the upper section being moveably mounted to the surface cleaning head between an upright storage position and an inclined floor cleaning position (wand 150 is movable, see Brown paragraph [0358]), 
the upper section comprising a rigid wand (wand 150, see Brown fig. 1), 
the floor cleaning unit air flow path including the rigid wand (wand is part of air flow path, see Brown fig. 1 and paragraphs [0357]-[0358] and [0362]), 
the rigid wand having an air outlet (upper end 149, see Brown fig. 1); and, 
(b) a hand vacuum cleaner (100) having 
a front end and a rear end (see Brown paragraph [0033]), 
the hand vacuum cleaner comprising 
an energy storage member (battery packs 174, see Brown fig. 5 and paragraph [0503]) and 

the hand vacuum cleaner air flow path including 
an air treatment member (112, see Brown fig. 5 and paragraph [0352]) having 
a central axis extending between a front end of the air treatment member and a rear end of the air treatment member (cyclone axis 132, see Brown fig. 5 and paragraph [0352]), 
a suction motor (124, see Brown fig. 5 and paragraph [0352]), 
an inlet conduit extending from the hand vacuum cleaner dirty air inlet to an air inlet of the air treatment member (inlet conduit 146 extends from dirty air inlet 114 to cyclone air inlet 178, see Brown fig. 5 and paragraphs [0356] and [0366]) and 
a downstream portion extending from the air treatment member to the hand vacuum cleaner air outlet (portion of flow path shown in Brown fig. 5 between cyclone air outlet 180 and clean air outlet 116), 
wherein the inlet conduit has an inlet conduit axis that is generally parallel to the central axis and is transversely spaced from the central axis in a plane that is transverse to the central axis (inlet conduit axis 148 is parallel to, but spaced apart from, cyclone axis 132, see Brown fig. 5 and paragraph [0370]), 
wherein the air inlet of the air treatment member directs the air in a direction generally transverse to the inlet conduit axis into the air treatment member (cyclone air inlet 178 is orthogonal to both the cyclone and inlet conduit axes, see Brown fig. 5) and 
wherein the hand vacuum cleaner is removably mountable to the rigid wand (detachable using latch 170, see Brown paragraph [0362]), 
wherein the reconfigurable surface cleaning apparatus is operable in 
a floor cleaning mode in which the reconfigurable surface cleaning apparatus is operated using the energy storage member, and an above floor cleaning mode in which the hand vacuum cleaner is 
Brown does not teach that the rigid wand extends through the inlet conduit such that an outlet port of the rigid wand is positioned at the air inlet of the air treatment member, 
the outlet port having a cross-sectional area in a plane transverse to a direction of air flow through the rigid wand and the air inlet of the air treatment member having a cross-sectional area in a plane transverse to a direction of air flow through the air inlet of the air treatment member that is equal to the cross- sectional area of the outlet port, 
wherein a cross-sectional area of a flow area of the rigid wand in the plane transverse to the direction of airflow through the rigid wand is less than a cross-sectional area of a flow area of the inlet conduit in a plane transverse to a direction of air flow through the inlet conduit, and 
wherein a velocity of air traveling through the rigid wand in the floor cleaning mode is greater than a velocity of air through the inlet conduit in the above floor cleaning mode when a first power level is provided to the suction motor in both the floor cleaning mode and in the above floor cleaning mode.
However, Tahara teaches a suction device (see Tahara fig. 1) having a rigid wand (30, see Tahara fig. 5) that extends through the inlet conduit (44, see Tahara fig. 5) such that an outlet port of the rigid wand (34, see Tahara fig. 5) is positioned at an air inlet of an air treatment member (end 34 is positioned at air inflow part 48, see Tahara fig. 5 and col. 4 lines 11-19), 
the outlet port having a cross-sectional area in a plane transverse to a direction of air flow through the rigid wand (air flows up wand 30 and out end 34, the relevant cross sectional area covers the outlet) and 
the air inlet of the air treatment member having a cross-sectional area in a plane transverse to a direction of air flow through the air inlet of the air treatment member that is equal to the cross-sectional area of the outlet port (area where inlet conduit 44 and air inflow part 48 meet is coplanar with the pipe 
wherein a cross-sectional area of a flow area of the rigid wand in the plane transverse to the direction of airflow through the rigid wand is less than a cross-sectional area of a flow area of the inlet conduit in a plane transverse to a direction of air flow through the inlet conduit (wand 30 is narrower than inlet conduit 44 so it can fit inside, see Tahara fig. 5).
It is well understood in the suction cleaning arts that when all other parameters are held constant, reducing the cross sectional area of a flow will lead to a corresponding increase in flow velocity. The wand of Tahara has a smaller cross sectional area than the inlet that is inserted in, so for a constant power level, the smaller cross-sectional area of the flow area of the wand would result in a greater air velocity than that through the larger cross-sectional area of the nozzle. 
It would have been obvious to a person having ordinary skill in the art to combine the teachings of Tahara with the device of Brown, as doing so represents the simple substitution of one known method of connecting a rigid wand to a cyclonic air treatment member having a parallel but offset axis for another to obtain predictable results. 

Regarding claim 3, Brown in view of Tahara teaches the reconfigurable surface cleaning apparatus of claim 1 wherein the hand vacuum cleaner further comprises a handle (110, see Brown fig. 1) and, in the floor cleaning mode, the handle is drivingly connected to the surface cleaning head whereby the handle is useable to steer the surface cleaning head (see Brown paragraph [0357]).

Regarding claim 4, Brown in view of Tahara teaches the reconfigurable surface cleaning apparatus of claim 1 wherein the suction motor is capable of being operated at the same power level by the energy storage member in the floor cleaning mode and in the above floor cleaning mode (Brown teaches that it 

Regarding claim 5, Brown in view of Tahara teaches the reconfigurable surface cleaning apparatus of claim 1 wherein the suction motor is operated at a first power level by the energy storage member in the floor cleaning mode and at a second, higher power level in the above floor cleaning mode (see Brown paragraph [0571]).

Regarding claim 8, Brown teaches a reconfigurable surface cleaning apparatus (See Brown fig. 1) comprising: 
(a) a floor cleaning unit (base 102, see Brown fig. 1) comprising 
a surface cleaning head (154, see Brown fig. 1), 
an upper section (wand 150, see Brown fig. 1) and 
a floor cleaning unit air flow path extending from a surface cleaning head dirty air inlet (inlet 160) to a floor cleaning unit air outlet (upper end of wand 149, see Brown fig. 1 and paragraphs [0357]-[0358] and [0362]), 
the upper section being moveably mounted to the surface cleaning head between an upright storage position and an inclined floor cleaning position (wand 150 is movable, see Brown paragraph [0358]), 
the floor cleaning unit air flow path including an upflow portion extending to the floor cleaning unit air outlet (wand 150 is part of air flow path and extends between floor cleaning unit air outlet and vacuum, see Brown fig. 1 and paragraphs [0357]-[0358] and [0362]); and 
(b) a portable cleaning unit (100) removably mountable to the floor cleaning unit (detachable using latch 170, see Brown paragraph [0362]), the portable cleaning unit having a front end and a rear end see Brown paragraph [0033]), the portable cleaning unit comprising 

the portable cleaning unit air flow path including an air treatment member (112, see Brown fig. 5 and paragraph [0352]) having a central axis extending between a front end of the air treatment member and a rear end of the air treatment member (cyclone axis 132, see Brown fig. 5 and paragraph [0352]), 
a suction motor (124, see Brown fig. 5 and paragraph [0352]), 
an upstream portion extending from the portable cleaning unit dirty air inlet to the air treatment member (inlet conduit 146 extends from dirty air inlet 114 to cyclone air inlet 178, see Brown fig. 5 and paragraphs [0356] and [0366]) and a downstream portion extending from the air treatment member to the portable cleaning unit air outlet (portion of flow path shown in Brown fig. 5 from cyclone air outlet 180 to clean air outlet 116), 
wherein the portable cleaning unit dirty air inlet has an inlet axis that is generally parallel to the central axis and is transversely spaced from the central axis in a plane that is transverse to the central axis (inlet conduit axis 148 is parallel to, but spaced apart from, cyclone axis 132, see Brown fig. 5 and paragraph [0370]) 
wherein air enters the air treatment member through a sidewall of the air treatment member (cyclone air inlet 178 is positioned to the side of the cyclone, see Brown fig. 5 and paragraph [00371]), and 
wherein the reconfigurable surface cleaning apparatus is operable in a floor cleaning mode and an above floor cleaning mode in which the portable cleaning unit is disconnected from air flow with the floor cleaning unit (operable in both floor cleaning and above floor cleaning modes, see Brown paragraph [0571]).
Brown does not teach that in the floor cleaning mode, the upflow portion is inserted through the upstream portion of the portable cleaning unit air flow path to an air inlet of the air treatment member, 
However, Tahara teaches a vacuum cleaner linkage involving an upflow portion (wand 30, see Tahara fig. 2 and fig. 5) and an upstream portion (inlet 44, see Tahara fig. 5) wherein the upflow portion is inserted through the upstream portion of the portable cleaning unit air flow path to an air inlet of the air treatment member (wand end 34 is positioned at place where inlet 44 meets air inflow part 48, see Tahara fig. 5 and col. 4 lines 11-19), the upflow portion having a cross-sectional area in a plane transverse to a direction of air flow through the upflow portion (air flows up wand 30 and out end 34, the relevant cross sectional area covers the outlet) and the air inlet of the air treatment member having a cross-sectional area in a plane transverse to a direction of air flow through the air inlet of the air treatment member that is equal to the cross-sectional area of the upflow portion (area where inlet conduit 44 and air inflow part 48 meet is coplanar with the pipe end 34, the area across the inside end of inlet conduit 44 is the same as the area across outlet 34 including the walls so as to produce a seal, see Tahara fig. 5), wherein the cross-sectional area of the upflow portion is less than a cross sectional area of the upstream portion in a plane transverse to a direction of air flow through the upstream portion (wand 30 is narrower than inlet conduit 44 so it can fit inside, see Tahara fig. 5).
It would have been obvious to a person having ordinary skill in the art to combine the teachings of Tahara with the device of Brown, as doing so represents the simple substitution of one known method of connecting a rigid wand to a cyclonic air treatment member having a parallel but offset axis for another to obtain predictable results. 

Regarding claim 9, Brown in view of Tahara teaches the reconfigurable surface cleaning apparatus of claim 8 wherein the suction motor is capable of being operated at the same power level in the floor cleaning mode and in the above floor cleaning mode (Brown teaches that it may include a manual power selection mechanism which would allow a user to choose a single power level for operation in both modes, see Brown paragraph [0572]).

Regarding claim 10, Brown in view of Tahara teaches the reconfigurable surface cleaning apparatus of claim 8 wherein the suction motor is operated at a first power level in the floor cleaning mode and at a second, higher power level in the above floor cleaning mode (see Brown paragraph [0571]).

Regarding claim 13, Brown in view of Tahara teaches the reconfigurable surface cleaning apparatus of claim 8 wherein the portable cleaning unit further comprises an energy storage member (battery packs 174, see Brown fig. 5 and paragraph [0503]) and the hand vacuum cleaner is operated using the energy storage member in the portable cleaning mode (operable using battery power in both floor cleaning and above floor cleaning modes, see Brown paragraph [0571]).

Regarding claim 14, Brown teaches a reconfigurable surface cleaning apparatus (see Brown fig. 1) comprising: 
a portable cleaning unit (100); and 
a floor cleaning unit (102) having a surface cleaning head (154, see Brown fig. 1); 
the reconfigurable surface cleaning apparatus being operable in a floor cleaning mode and an above floor cleaning mode (operable in floor cleaning and above floor cleaning modes, see Brown paragraph [0571]), wherein: 

the first conduit having a downstream portion that has a first cross-sectional area in a plane transverse to the direction of air flow through the downstream portion; and (wand 150 has a cross-sectional area such that air can flow, see Brown paragraph [0360]), 
(b) in the above floor cleaning mode, the portable cleaning unit is in air flow communication with a second dirty air inlet provided at a front end of the portable cleaning unit via a second conduit (dirty air inlet 114 provided at end of inlet conduit 146, see Brown fig. 5), 
the second conduit having a second cross-sectional area in a plane transverse to the direction of air flow through the second conduit (conduit 146 has a cross-sectional area such that air can flow, see Brown paragraph [0356]), 
wherein, the air treatment member has a central axis extending between a front end of the air treatment member and a rear end of the air treatment member, the central axis is transversely spaced from a downstream portion axis of the downstream portion in a plane that is transverse to the central axis and is generally parallel to the downstream portion axis (when connected, wand is parallel to inlet conduit, see Brown fig. 1; inlet conduit axis 148 is parallel to, but spaced apart from, cyclone axis 132, see Brown fig. 5 and paragraph [0370]), and 
Brown does not teach that the second cross-sectional area is greater than the first cross-sectional area or that, when the reconfigurable surface cleaning apparatus is in the floor cleaning mode, the downstream portion having the first cross-sectional area extends to tangential air inlet of an air treatment member of the portable cleaning unit, and at a location of the tangential air inlet at which the air inlet and the downstream portion fluidically join, the tangential air inlet has a cross-section area in a 
However, Tahara teaches the concepts of a reconfigurable floor cleaning apparatus comprising a first conduit having a downstream portion which has a first cross-sectional area (wand 30, see Tahara fig. 2), and a second conduit having a second cross sectional area (inlet conduit 44, See Tahara fig. 5), wherein the second cross-sectional area is greater than the first cross-sectional area (wand 30 fits inside inlet conduit 44, see Tahara fig. 5) and  that, when the reconfigurable surface cleaning apparatus is in the floor cleaning mode (see Tahara fig. 2), the downstream portion having the first cross-sectional area extends to tangential air inlet of an air treatment member of the portable cleaning unit (end 34 is positioned at tengential air inflow part 48, see Tahara fig. 5 and col. 4 lines 11-19), and at a location of the tangential air inlet at which the air inlet and the downstream portion fluidically join, the tangential air inlet has a cross-section area in a direction of flow through the tangential air inlet that is equal to the cross- sectional area of the downstream portion (area where inlet conduit 44 and air inflow part 48 meet is coplanar with the pipe end 34, the area across the inside end of inlet conduit 44 is the same as the area across outlet 34 including the walls so as to produce a seal, see Tahara fig. 5).
It would have been obvious to a person having ordinary skill in the art to combine the teachings of Tahara with the device of Brown, as doing so represents the simple substitution of one known method of connecting a rigid wand to a cyclonic air treatment member having a parallel but transversely spaced axis for another to obtain predictable results. 

Regarding claim 15, Brown in view of Tahara teaches the reconfigurable surface cleaning apparatus of claim 14 wherein the second conduit is a portable cleaning unit air inlet conduit (inlet conduit 146, see Brown fig. 5).

claim 16, Brown in view of Tahara teaches the reconfigurable surface cleaning apparatus of claim 14 wherein the downstream portion comprises an up flow duct (wand 150, see Brown fig. 1).

Regarding claim 17, Brown in view of Tahara teaches the reconfigurable surface cleaning apparatus of claim 16 wherein the downstream portion extends to an outlet of an air flow path extending through the floor cleaning unit (wand 150 is part of air flow path including floor cleaning unit, see Brown fig. 1 and paragraphs [0357]-[0358] and [0362] ).

Regarding claim 21, Brown in view of Tahara teaches the reconfigurable surface cleaning apparatus of claim 1 wherein the air treatment member comprises a cyclone and the air inlet of the air treatment member comprises a tangential air inlet of the cyclone (tangential air inlet 178 redirects air from inlet conduit 146 to cyclone chamber 128 and cyclone unit 126, see Brown paragraphs [03666]-[0368] and fig. 5).

Regarding claim 22, Brown in view of Tahara teaches the reconfigurable surface cleaning apparatus of claim 8 wherein the air treatment member comprises a cyclone and the air inlet of the air treatment member comprises a tangential air inlet of the cyclone (tangential air inlet 178 redirects air from inlet conduit 146 to cyclone chamber 128 and cyclone unit 126, see Brown paragraphs [03666]-[0368] and fig. 5).

Regarding claim 23, Brown in view of Tahara teaches the reconfigurable surface cleaning apparatus of claim 14 wherein the air treatment member comprises a cyclone having a tangential air inlet (tangential air inlet 178 redirects air from inlet conduit 146 to cyclone chamber 128 and cyclone unit 126, see Brown paragraphs [03666]-[0368] and fig. 5).


Claims 6, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brown and Tahara as applied to claims 1, 8, and 16 above, and further in view of Bruno et al. (U.S. Patent No 6378166), hereinafter Bruno.

Regarding claim 6, Brown in view of Tahara teaches the reconfigurable surface cleaning apparatus of claim 1 but does not teach that the cross-sectional area of the inlet conduit is at least 25% greater than the cross-sectional area of the rigid wand. Tahara teaches that the cross-sectional area of the inlet conduit must be greater than the cross-sectional area of the rigid wand (to allow insertion, see Tahara fig. 5), but does not provide information about a preferred ratio of cross-sectional areas.
However, Bruno teaches the use of an inlet conduit with an area between 1.2 and 1.8 square inches and a downstream portion (such as a wand) with an area between 0.44 and 0.79 square inches. The ratio between these cross-sectional areas at the two locations is greater than 25% (ratio of 1.2 to .79 is greater than 25%, see Bruno col. 2 lines 55-63). 
It would have been obvious to a person having ordinary skill in the art to implement the teachings of Bruno in the device of Brown and Tahara, as doing so would result in an increased velocity and improved removal of certain forms of debris (see Bruno col. 1 lines 30-36).

Regarding claim 11, Brown in view of Tahara teaches the reconfigurable surface cleaning apparatus of claim 8 but does not teach that the cross-sectional area of the upstream portion is at least 25% greater than the cross-sectional area of the upflow portion.

However, Bruno teaches the use of an inlet conduit with an area between 1.2 and 1.8 square inches and a downstream portion (such as a wand) with an area between 0.44 and 0.79 square inches. The ratio between these cross-sectional areas at the two locations is greater than 25% (ratio of 1.2 to .79 is greater than 25%, see Bruno col. 2 lines 55-63). 
It would have been obvious to a person having ordinary skill in the art to implement the teachings of Bruno in the device of Brown and Tahara, as doing so would result in an increased velocity and improved removal of certain forms of debris (see Bruno col. 1 lines 30-36).

Regarding claim 20, Brown in view of Tahara teaches the reconfigurable surface cleaning apparatus of claim 16 but does not teach that the cross-sectional area of the second conduit is at least 25% greater than the cross-sectional area of the first conduit.
Tahara teaches that the cross-sectional area of the inlet conduit must be greater than the cross-sectional area of the rigid wand (to allow insertion, see Tahara fig. 5), but does not provide information about a preferred ratio of cross-sectional areas.
However, Bruno teaches the use of an inlet conduit with an area between 1.2 and 1.8 square inches and a downstream portion (such as a wand) with an area between 0.44 and 0.79 square inches. The ratio between these cross-sectional areas at the two locations is greater than 25% (ratio of 1.2 to .79 is greater than 25%, see Bruno col. 2 lines 55-63). 
It would have been obvious to a person having ordinary skill in the art to implement the teachings of Bruno in the device of Brown and Tahara, as doing so would result in an increased velocity and improved removal of certain forms of debris (see Bruno col. 1 lines 30-36).


Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Brown and Tahara as applied to claim 1 above, and further in view of Conrad (US PGPub 2016/0174785).

Regarding claim 7, Brown in view of Tahara teaches the reconfigurable surface cleaning apparatus of claim 1 but does not teach that the downstream portion has a cross sectional area in a plane transverse to a direction of flow through the downstream portion that is at least as large as the cross sectional area of the inlet conduit.
However, Conrad teaches a surface cleaning apparatus wherein the downstream portion has a cross sectional area in a plane transverse to a direction of flow through the downstream portion that is at least as large as the cross sectional area of the inlet conduit (vortex finder 1136 is outlet of cleaning chamber 184 and has a cross sectional area approximately equal to, in a range including the possibility of being greater than, the inlet passage 412, see Conrad, paragraph [0338] and fig. 96). It would have been obvious to a person having ordinary skill in the art to implement the teachings of Conrad in the combination of Brown and Tahara, as doing so represents the combination of prior art elements according to known methods to yield predictable results.

Response to Arguments
Applicant’s arguments with respect to claims 1-23 have been considered but are moot because the new grounds of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to applicant's argument that a similar reference—the disclosed invention of Conrad et al. (US PGPub 2017/0303754), hereinafter ‘754, is very similar to that of Brown cited in the present In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Similarly, regarding Applicant’s assertion with respect to claims 8 and 14 that Conrad does not disclose an air flow path wherein “air enters the air treatment member through a sidewall of the air treatment member” (claim 8) or “the air treatment member has a tangential air inlet” (claim 14) Examiner would like to draw Applicant’s attention to ‘754 paragraph [0432] and Brown paragraph [0371] which teach such structure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R ZAWORSKI whose telephone number is (571)272-7804. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/J.R.Z./Examiner, Art Unit 3723                                                                                                                                                                                                        




/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723